Citation Nr: 1045663	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent 
for L5-S1 disc bulge with chronic coccydinia status post lumbar 
interbody fusion (low back disability) prior to May 1, 2005.

2.  Entitlement to a disability rating in excess of 20 percent 
for L5-S1 disc bulge with chronic coccydinia status post lumbar 
interbody fusion from May 1, 2005.  



REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, her husband, and an observer


ATTORNEY FOR THE BOARD

T. R. Bodger


INTRODUCTION

The Veteran served on active duty in the United States Air Force 
from September 1995 to September 1999 and in the United States 
Army Reserves from October 2001 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  In a November 2006 rating decision, the RO increased 
the Veteran's rating for her service-connected low back 
disability from 10 to 20 percent disabling.  The Board notes, 
with respect to increased ratings, that with a claim for an 
original or increased rating, the Veteran will generally be 
presumed to be seeking the maximum benefit allowed by law or 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum benefit is allowed.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993). The Court further held that, 
where a claimant has filed a notice of disagreement as to a RO 
decision assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the appeal.  Id.  Because the 
Veteran's low back disability was not assessed the maximum 
benefit, the claim remains in controversy.  
 
In November 2007, the Veteran testified before the undersigned 
Veterans Law Judge during a travel board hearing.  A transcript 
of the proceeding has been associated with the claims file.  

In April 2009, the Board remanded this matter for further 
evidentiary development.  Specifically, the April 2009 remand 
directed the RO to schedule the Veteran for a VA examination of 
the lumbar spine to determine the current severity of the 
Veteran's disability.  This examination was scheduled and 
performed in June 2009 and a supplemental statement of the case 
(SSOC) was issued in April 2010.  The matter now returns for 
appellate review.  Having found that the dictates of this remand 
were substantially followed, the Board may proceed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In response to the Board's April 2009 decision, the Veteran 
submitted a statement in June 2009 questioning the status of a 
claim for post-traumatic epilepsy.  She felt that her 2004 claim 
for this condition had not been addressed.  To the contrary, the 
Veteran's list of service-connected disabilities as shown at the 
end of the most recent rating decision in May 2010 identifies 
post-traumatic epilepsy as one of her service-connected 
conditions and indicates a 10 percent disability rating has been 
in effect since April 28, 2004.

The record indicates that the Veteran's service-connected 
disabilities, to include her low back disorder as well as her 
service-connected cervical spine disability and service-connected 
headache disorder, exacerbate her pain and discomfort and 
preclude her from driving to and attending classes for which she 
could obtain a degree and thus a job.  The Veteran has raised a 
claim of total disability rating based upon individual 
unemployability (TDIU).  See Robinson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) (separate, formal claim is not required in cases 
where an informal claim for TDIU has been reasonably raised); see 
also VAOPGCPREC 12-2001 (July 6, 2001) (further expansion on the 
concept of when an informal claim for TDIU has been submitted).  
In a recent case, the Court held that a claim for TDIU can be 
inferred as part of the original claim for a higher initial 
rating in certain circumstances.  Rice v. Shinseki, No. 06-1445 
(U.S. Vet. App. May 6, 2009) (per curium).  This case differs, 
however.  The Veteran asserts that she is unemployable not only 
based on her service-connected low back disability which is on 
appeal to the Board, but also due to her other service-connected 
disabilities.  Therefore, in the circumstances of this case, the 
Board declines to apply Rice and take jurisdiction over a TDIU 
claim, and, instead REFERS that claim to the RO for further 
action. 





FINDINGS OF FACT

1.  Prior to April 7, 2005, the Veteran's service-connected low 
back disability was manifested by subjective complaints of 
constant pain and painful motion.

2.  As of April 7, 2005, the Veteran's service-connected low back 
disability was manifested by subjective complaints of constant 
pain, flexion between 50 and 70 degrees, painful motion, and 
radiating pain to the right lower extremity.  


CONCLUSIONS OF LAW

1. Prior to April 7, 2005, the criteria for a rating of 10 
percent for a low back disability were not met.  38 U.S.C.A. 
§ 1155, 5207 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 (2003); 4.71a, Diagnostic Codes 5235-5243 (2010).

2.  As of April 7, 2005, the criteria for a rating of 20 percent, 
but no higher, for a low back disability have been met.  
38 U.S.C.A. § 1155, 5207 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (2003); 4.71a, Diagnostic Codes 5235-
5243 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Increased Rating

The Veteran contends that she is entitled to a rating in excess 
of 10 percent disabling prior to May 1, 2005 and in excess of 20 
percent disabling as of May 1, 2005.  It is noted that May 1, 
2005 is the effective date given when the Veteran's claim was 
increased from 10 percent to 20 percent disabling in the November 
2006 rating decision, although it is not the date of the claim 
and, as will be discussed below, is not the date that entitlement 
for an increased evaluation arose.  

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities. 
 
In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where an increase in the disability rating is 
at issue, the "present level" of the veteran's disability is 
the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where VA's adjudication of an increased rating 
claim is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels of 
compensation from the time the increased rating claim was filed 
until a final decision on that claim is made.  Thus, VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  Hart v. Mansfield, 21 
Vet. App. 505 (2007). 
 
In evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the scheduler criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) 
(diagnostic codes that provide ratings solely based on loss of 
range of motion must consider functional loss and factors of 
joint disability attributable to pain).

During the pendency of this appeal, regulatory changes amended 
the VA Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2003), 
including the rating criteria for evaluating disabilities of the 
lumbar spine.  Effective September 26, 2003, VA revised the 
criteria for evaluating general diseases and injuries of the 
spine.  68 Fed. Reg. 51,454 (August 27, 2003).  The Veteran's 
service-connected low back disability was evaluated under 
Diagnostic Code 5243 [new criteria] for intervertebral disc 
syndrome in the November 2006 rating decision.  However, since 
the original claim was filed in April 2003, the Board will 
evaluate both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations in order to ascertain 
which version would accord the Veteran the highest rating. 
 
According to VAOPGCPREC 7-2003 (Nov. 19, 2003), in Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) overruled 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the extent it 
conflicts with the precedents of the United States Supreme Court 
(Supreme Court) and the Federal Circuit.  Karnas is inconsistent 
with Supreme Court and Federal Circuit precedent insofar as 
Karnas provides that, when a statute or regulation changes while 
a claim is pending before VA or a court, whichever version of the 
statute or regulation is most favorable to the claimant will 
govern unless the statute or regulation clearly specifies 
otherwise.  Accordingly, the rule adopted in Karnas no longer 
applies in determining whether a new statute or regulation 
applies to a pending claim.  Id. 
 
However, none of the above cases or General Counsel Opinions 
prohibits the application of a prior regulation to the period on 
or after the effective date of a new regulation.  Thus, the rule 
that the claimant is entitled to the most favorable of the 
versions of a regulation that was revised during his appeal 
allows application of the prior versions of the applicable 
diagnostic codes at 38 C.F.R. § 4.71a to the period on or after 
the effective dates of the new regulations.  In determining 
whether the appellant is entitled to a higher rating, the Board 
must consider (1) whether an increased rating is warranted under 
the "old" criteria at any time; and (2) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or after 
September 26, 2003.  The effective date of any rating assigned 
under the revised schedular criteria may not be earlier than the 
effective date of that change; the Board must apply only the 
earlier version of the regulation for the period prior to the 
effective date of change.  See VAOPGCPREC 3-2000; 38 U.S.C.A. 
§ 5110(g)(West 2002) (where compensation is awarded pursuant to 
any Act or administrative issue, the effective date of such award 
or increase shall be fixed in accordance with the facts found but 
shall not be earlier than the effective date of the Act or 
administrative issue).
 
The RO considered all these changes in adjudicating the Veteran's 
claim.  The February 2005 statement of the case considered the 
old and new criteria for rating general diseases of the lumbar 
spine.  The old and new rating criteria were provided to the 
Veteran and her representative.  Therefore, there is no prejudice 
to the Veteran by this Board decision.   See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The Veteran's service connection claim was initially granted and 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
5295, a code effective prior to the revisions and redesignation 
of diagnostic codes for all spine disabilities in September 26, 
2003.  Prior to September 26, 2003, lumbosacral strain was 
evaluated in accordance with the criteria set forth in 38 C.F.R. 
§ 4.71a, DC 5295 (2003).  A 10 percent rating was warranted if 
there was characteristic pain on motion.  If there was muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, unilateral, in the standing position, a 20 percent rating 
was warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in the 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint spaces, or with 
some of these characteristics with abnormal mobility on forced 
motion.  Id.

In addition, limitation of motion of the lumbar spine was 
evaluated in accordance with the criteria set forth in DC 5292.  
Evaluations of 10, 20 and 40 percent were assigned for slight, 
moderate, and severe limitation of motion, respectively.  See 
38 C.F.R. § 4.71a, DC 5292 (2003).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. 
§ 4.71a, DCs 5235-5243.  Under that rating formula, a 10 percent 
rating is warranted if forward flexion of the thoracolumbar spine 
is greater than 60 degrees but not greater than 85 degrees, or if 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees, or if 
there is muscle spasm, guarding or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour.  A 20 
percent rating is warranted if forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not greater 
than 60 degrees; or if the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spine contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less; or if there is favorable ankylosis of the entire 
thoracolumbar spine. And, a 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine. A 100 
percent rating is assignable for unfavorable ankylosis of the 
entire spine.  These criteria are applied with and without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.  38 C.F.R. § 4.71a, General Rating Formula for DCs 
5235-5243 (as in effect since September 26, 2003).  

Notes appended to the new rating formula for disease and injuries 
to the spine specify that, for VA compensation purposes, normal 
forward flexion of the lumbar spine is 0 to 90 degrees; lateral 
flexion to 30 degrees, and right and left lateral flexion 
rotation to 30 degrees.  See Id., Note (2).  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  Id., Note (2).  "Unfavorable ankylosis" is defined, 
in pertinent part, as "a condition in which the entire 
thoracolumbar spine is fixed in flexion or extension."  Id., 
Note (5).  

As provided above, the Veteran is currently rated under DC 5243 
for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, DC 
5243.  Intervertebral disc syndrome is to be evaluated under 
either the General Rating Formula for Diseases and Injuries to 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under section 4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 20 percent rating is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  A 40 
percent evaluation is assigned for intevertebral disc syndrome 
with incapacitating episodes having a total duration of at least 
4 weeks but less than 6 weeks during the past 12 months.  A 60 
percent evaluation may be assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 months. 38 C.F.R. § 4.71a, DC 
5243.  For purposes of evaluations under DC 5243, an 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  Id. at 
Note (1).

In addition, objective neurologic abnormalities are to be 
evaluated separately under an appropriate diagnostic code.  See 
General Rating Formula for Diseases and Injures of the Spine, 
Note (1).  With respect to low back sciatic radiculopathy, under 
DC 8520, a 10 percent evaluation is warranted for mild incomplete 
paralysis of the sciatic nerve; a 20 percent evaluation requires 
moderate incomplete paralysis of the sciatic nerve; a 40 percent 
evaluation requires moderately severe incomplete paralysis; a 60 
percent evaluation requires severe incomplete paralysis with 
marked muscular atrophy; an 80 percent evaluation requires 
complete paralysis of the sciatic nerve. When there is complete 
paralysis, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  See 38 C.F.R. § 4.124a, DC 8520.

a.	Prior to May 1, 2005

In determining whether the Veteran is entitled to a higher 
rating, the Board must consider whether an increased rating is 
warranted under the "old" criteria at any time and the "new" 
criteria as September 23, 2003, when the revisions went into 
effect.  In this case, there is evidence that results in a higher 
rating under the "new" criteria prior to May 1, 2005.  

Under the rating schedule criteria in effect prior to September 
26, 2003, the Veteran does not meet the schedular criteria for a 
rating in excess of 10 percent under DC 5295.  The evidence does 
not show that the Veteran's disability was manifested by muscle 
spasm on extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position (to warrant a 20 percent 
rating), much less listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion (to warrant a 40 percent rating).  In 
fact, while the Veteran stated that precipitating factors of her 
low back pain included sitting or standing, her gait was noted to 
be normal.  See VA examination report, August 2003.  She denied 
radicular pain, paresthesias, weakness, or numbness in lower 
extremities.  Id.; see also Back Center treatment note, November 
2002; VA examination, April 2005.  The Board finds that the 
Veteran's 10 percent rating under DC 5295 was appropriate.  

Looking to other "old" diagnostic codes, the Board finds that 
the Veteran's limitation of motion was slight prior to April 
2005.  Although the criteria under DC 5292 are less defined and 
numerical ranges of motion were not provided in the prior rating 
criteria, guidance can be obtained from the amended regulations.  
In adopting specific ranges of motion to define what is normal, 
VA stated that the ranges of motion were based on the American 
Medical Association Guides to the Evaluation of Permanent 
Impairment, 2nd ed., (1984), which is the last edition of the 
Guides that measured range of motion of the spine using a 
goniometer.  See Supplementary Information, 67 Fed. Reg. 56, 509 
(Sept. 4, 2002).  Therefore, even though pre-2003 regulations did 
not define normal range of motion for the spine, the current 
definition is based on medical guidelines in existence since 
1984.  There is no inconsistency, then, in applying the current 
ranges of motion to rating spine disabilities under the old 
criteria.  

In this case, the Veteran had no more than slight limitations 
prior to April 2005.  The Veteran's flexion was to 60 degrees in 
a private November 2002 Back Center treatment note; and to 80 
degrees during an August 2003 VA examination.  Her gait was 
repeatedly found to be normal with no listing or ankylosis.  See 
November 2002 Back Center treatment note; August 2003 VA 
examination report.  See 38 C.F.R. § 4.71a, DC 5292 (2003).  
Furthermore, the Veteran was not diagnosed with intervertebral 
disc syndrome prior to May 2005 and DC 5293 is not for 
application.  See 38 C.F.R. § 4.71a, DC 5293 (2003).  There are 
no other "old" diagnostic codes applicable here.  

Looking to the revised rating schedule criteria as of September 
26, 2003, the Veteran's low back disability warrants a rating of 
20 percent as of April 7, 2005.  The evidence shows that the 
Veteran's range of motion was forward flexion to 80 degrees 
during an August 2003 VA examination.  However, during the 
Veteran's April 2005 VA examination, her forward flexion had 
decreased to 50 degrees.  Taking into consideration the Veteran's 
limited motion with pain, the criteria for a 20 percent rating 
were met as of April 7, 2005.  

The Board finds that the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes is not for application 
during this timeframe.   While the Veteran reported that at times 
her back pain was so severe as to require her to lie down, there 
is no evidence of record which shows that a physician prescribed 
bed rest.  See 38 C.F.R. § 4.71a, DC 5243, Note (1).  

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's low back is not warranted 
on the basis of functional loss due to pain or weakness in this 
case, as the Veteran's symptoms are supported by pathology 
consistent with the assigned 10 percent rating prior to April 7, 
2005 and the 20 percent rating as of April 7, 2005.  In this 
regard, the Board acknowledges the Veteran's reports of pain and 
weakness, and that she cannot walk, stand, or sit for long 
periods of time.  However, the effect of such in the Veteran's 
low back is contemplated in the currently assigned disability 
evaluation.  Indeed, as noted above, even after contemplating for 
pain, flexion of the low back to 30 degrees still meets the 
criteria for a 20 percent rating.  See VA examination, April 
2005.  Thus, the Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  

The Board has considered potentially applicable, "new" 
diagnostic codes.  Prior to May 2005, there is no evidence of 
fractured vertebrae or ankylosis that would support an evaluation 
under the criteria of DCs 5285, 5286 or 5289.  See 38 C.F.R. 
§ 4.71a, DC 5285, 5286, 5289 (2003).  Additionally, there is no 
evidence of degenerative disc disease or neurological 
manifestations that would support an evaluation under the 
criteria of the old DC 5293 or the new DC 5243 prior to May 2005.  
38 C.F.R. § 4.71a, DC 5293 (2003); 38 C.F.R. § 4.71a, DC 5243 
(2010).   

In sum, the revised General Rating Formula for Diseases and 
Injuries of the Spine results in a higher rating for the 
Veteran's disability prior to May 1, 2005.  Specifically, as 
discussed in detail above, she qualifies for a 20 percent rating 
under these new criteria, but no higher, as of April 7, 2005, the 
date her limitation of motion satisfied the schedular criteria.  
However, for the reasons detailed above, there is no sufficient 
symptomatology to warrant an assignment in excess of 10 percent 
prior to April 7, 2005.  

b.	As of April 7, 2005

Again, in determining whether the Veteran is entitled to a higher 
rating, the Board must consider whether an increased rating is 
warranted under the "old" criteria at any time and under the 
"new" criteria.  In this case, since the Board is granting a 
higher rating as of April 7, 2005, the relevant time period for 
consideration is the rating to be assigned after that date (not 
after the May 1, 2005, date originally assigned by the RO).  
However, there is no evidence that would result in a rating in 
excess of 20 percent under the "old" or "new" criteria.  
 
With respect to the former DC 5295, the evidence does not show 
that the Veteran's disability is manifested by muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in the standing position (to warrant a 20 percent 
rating), much less listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion (to warrant a 40 percent rating).  In 
fact, while the Veteran stated that precipitating factors to her 
low back pain included lifting, sitting or standing, her gait was 
normal and there was no listing, lumbar flattening, lumbar 
lordosis, scoliosis, or ankylosis noted.  See VA examination 
report, April 2003; VA examination report, June 2009.  She also 
had muscle strength to 5/5 bilaterally. See VA examination 
report, June 2009.

As provided above, other potentially applicable "old" rating 
criteria include DCs 5292 (limitation of motion) and 5293 
(intervertebral disc syndrome).  With respect to her limitation 
of motion, the Board finds that the Veteran has moderate 
limitation of motion as of April 2005.  The evidence provides 
that the Veteran's forward flexion had decreased during the April 
2005 VA examination to 50 degrees.  A September 2007 treatment 
note from Dr. M.H. also indicated flexion to 50 degrees.  This 
shows that the Veteran's limitation of motion had remained 
essentially stable during that roughly 2 1/2 year period.  
Moreover, the evidence provides that the Veteran was still able 
to walk unassisted with a normal gait.  As such, the limitation 
of motion is not considered severe.  See 38 C.F.R. § 4.71a, DC 
5292.  An evaluation of DC 5293 will be addressed below.  

It is also noted that a February 2007 letter from Dr. R.H. 
indicates that the Veteran had ankylosis of the lumbar spine.  
This letter is dated six months after the Veteran's coccygectomy.  
There is no further evidence of record which indicates that the 
Veteran suffered from ankylosis.  In fact, during the June 2009 
VA examination, the examiner found that there was no ankylosis of 
the thoracolumbar spine.  A 40 percent rating is not warranted.  
More accurately, during the Veteran's June 2009 VA examination, 
the Veteran's forward flexion was to 70 degrees, with no 
additional limitations of pain.  Taking into consideration the 
functional impairment of her pain, a 20 percent rating is 
warranted under the General Rating Formula for Diseases of and 
Injuries of the Spine.  

With respect to incapacitating episodes under the "old" DC 5293 
and the "new" DC 5243, the Board again acknowledges the 
Veteran's Board testimony that she understood her treating 
physician to have prescribed bed rest after her 2006 surgery.  
See Board Transcript, pg. 14; see also Letter from Dr. R.H., 
February 2007.  Even assuming this February 2007 letter evidenced 
prescribed bed rest, the bed rest does not appear to have been 
continually prescribed as subsequent treatment records do not 
mention such modified activities.  Further, the June 2009 VA 
examination report indicated that the Veteran had 2 to 3 days of 
incapacitating episodes in the last twelve months.  This does not 
met the criteria for incapacitating episodes lasting at least 
four weeks in duration.  In the absence of objective evidence 
that the Veteran has had incapacitating episodes lasting at least 
four weeks, there is no basis on which a rating in excess of 20 
percent may be assigned.  See 38 C.F.R. § 4.71a, DC 5293 (2003); 
see also 38 C.F.R. § 4.71a, DC 5243 (2010).  

Again, the Board has considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  An increased 
evaluation for the Veteran's low back as of April 7, 2005 is not 
warranted on the basis of functional loss due to pain or weakness 
in this case, as the Veteran's symptoms are supported by 
pathology consistent with the assigned 20 percent rating.  In 
this regard, the Board acknowledges the Veteran's reports of pain 
and stiffness, and that she cannot walk, stand, or sit for long 
periods of time.  Taking into consideration the Veteran's 
functional loss, the Veteran's low back is contemplated in the 
currently assigned 20 percent disability evaluation as of April 
7, 2005.  Indeed, as noted above, even after contemplating for 
pain, flexion of the low back meets the criteria for a 20 percent 
rating.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine.  Thus, the Veteran's 
complaints of functional impairment, when viewed in conjunction 
with the medical evidence, have been acknowledged and 
compensated.   

The Board also notes that the Veteran has complained of radiating 
pain symptomatology and been diagnosed with right lower extremity 
radiculopathy.  See VA examination report, April 2005; June 2007 
private treatment note from the Back Center; and VA examination 
report, June 2009.  However, the Veteran was granted service 
connection for this neurological disability in a May 2010 rating 
decision.  She has not appealed this decision and the Board will 
not interrupt this evaluation.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injures of the Spine, Note (1); 
38 C.F.R. § 4.124a, DC 8520.  There are no other alternative 
ratings which would provide the Veteran with a higher rating. 

Throughout her appeal, the Veteran has submitted numerous 
statements indicating her continued complaints of low back pain.  
She has indicated that her current service-connected low back 
disability precludes her from walking, sitting, or standing for 
prolonged periods of time.  The Veteran has also testified that 
she experiences radiating pain into her lower extremities.  

The Veteran's statements describing her symptoms are considered 
to be competent evidence.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002).  She is 
also found to be credible in these assertions.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  In this regard, while the Veteran 
is competent and credible to report her symptoms, the Board finds 
the medical evidence of record to be afforded greater probative 
weight because whether her low back disability falls under the 
specific diagnostic criteria is a medical question which is not 
answerable by lay person.  Id.  

Finally, the Board has considered the rule of Hart, 21 Vet. App. 
505.  The Board concludes that staged ratings, other than 
detailed above, are inapplicable. 
 
In sum, neither the "old" nor the "new" rating criteria result 
in a rating in excess of 20 percent for any time after April 7, 
2005.  As provided above, the only increased rating warranted is 
a rating of 20 percent disabling as of April 7, 2005.  
38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


II.	 Extra-Schedular Consideration

The Board has also considered whether a referral for extra-
schedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Initially, there must be a comparison between 
the level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Under the approach 
prescribed by VA, if the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96; see 
also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extra-schedular consideration referral). 
 
The schedular evaluation for the Veteran's low back disability is 
adequate.  The Veteran disagrees with the rating primarily on the 
basis of painful residuals.  The complaint remains pain and 
weakened motion.  In other words, she does not have any symptoms 
from her service-connected disorder that are unusual or are 
different from those contemplated by the schedular criteria.  The 
Veteran does not have "exceptional or unusual" disabilities; 
she merely disagrees with the assigned evaluation for her level 
of impairment.  The available schedular evaluation for this 
service-connected disability is adequate.  Referral for extra-
schedular consideration is not warranted.  See VAOPGCPREC 6-96.  
Further inquiry into extra-schedular consideration is moot.  See 
Thun, 22 Vet. App at 115. 

III.	Duty to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004). 
 
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that, 
upon receipt of an application for a service connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded. 

Prior to initial adjudication of the Veteran's claim, a letter 
dated in June 2003 satisfied the second and third elements under 
the duty to notify provisions regarding service connection 
claims.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.  Letters dated in May 2006 and 
June 2009 provided notice of how VA assigns initial ratings and 
effective dates.  Although these letters were not sent prior to 
initial adjudication of the Veteran's claims, this was not 
prejudicial to her, since she was subsequently provided adequate 
notice in May 2006 and June 2009, provided ample time to respond 
with additional argument and evidence and the claims were 
readjudicated in additional supplemental statements of the case 
dated in May 2007 and April 2010.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

Nevertheless, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection for her low 
back disability.  In cases where service connection has been 
granted, and an initial disability rating and effective date have 
been assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering section 
5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 
484.  Further, the Veteran has neither alleged nor demonstrated 
that she has been prejudiced by defective VCAA notice.  Goodwin, 
22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 
(2007).  Regarding the disability rating, the Board notes that 
the VA requested and obtained all information from the Veteran to 
support her claims and granted service connection.  There is no 
indication that any other evidence exists to support a higher 
disability rating.  Thus, the VCAA's purpose has been affected 
and any error is non-prejudicial.  In this case, service 
connection has been granted, and initial disability ratings and 
effective dates have been assigned.  The claims have been 
substantiated and additional 5103(a) notice is not required.  See 
Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's 
duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at not time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.  In fact, 
during her Travel Board hearing, the Veteran indicated that she 
did not receive any VA treatment for her service-connected 
disability.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327 (a)(2010).  The Veteran has been 
afforded VA examinations in August 2003, April 2005, and June 
2009.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nichols, 21 Vet. 
App. 303, 312 (2007).  The VA examinations are adequate, as they 
were predicated on a review of medical records and the examiners 
fully addressed the rating criteria that are relevant to rating 
the disabilities at issue here.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  There is no objective evidence 
indicating that there has been a material change in the severity 
of the Veteran's service-connected low back disability since she 
was last examined.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  VAOPGCPREC 11-
95.  Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue adjudicated herein has been met.  38 C.F.R. § 
3.159(c)(4) (2010). 
 
As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007). 













	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a disability rating in excess of 10 percent for a 
low back disability prior to April 7, 2005, is denied.

Entitlement to a disability rating of 20 percent, but no higher, 
for a low back disability as of April 7, 2005, is granted, 
subject to the laws and regulations governing payment of monetary 
benefits.  

Entitlement to a disability rating in excess of 20 percent for a 
low back disability after April 7, 2005, is denied.





______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


